Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This is in reply to an application filed on 02/08/2021. Claims 1-10 are pending.

Priority
Foreign Priority benefit claimed under Title 35, United States Code, § 119 have been acknowledged.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 02/08/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



4.   	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 

5. 	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “transmitting section” and “receiving section” in claim 1.  

Claim limitations in this application that use the word “a transmitting section  …” or “a receiving section ….” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations 

Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

6. 	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8. 	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180227786 A1 (hereinafter Yu) and US 20150380826 A1 to Yang et al. (hereinafter Yang).

Regarding claim 1, a user terminal comprising: a receiving section that receives an 
instruction to transmit a reference signal for forming spherical coverage;  and 
(Yu: See Fig. 8 and para[0059] for UE receiving resource configuration and using it for transmitting UL reference signal (RS) to base station (BS) over allocated resources)

a transmitting section that transmits the reference signal, based on the transmission instruction. 
(Yu: See Fig. 2 #211, an antenna used for transmission of reference signals)

Although Yu teaches UE transmitting “Reference Signals” using resources assigned by BS and via the antenna of the UE, however, it does not specifically indicate that transmitting such signals will form a spherical coverage, as understood in:
 
forming the spherical coverage,

However, in a similar field, Yang, teaches different techniques of antenna arrangements, that allows transmission of signals via such arrangements to form a spherical coverage. (Yang: See Fig. 11, 12 and para[0067])

Yu teaches UE, via resources it receives, performs uplink transmission of reference signals. (Yu: See Fig. 8, and para[0059])

Yang teaches antenna arrangement techniques that allows transmission of signals to form spherical coverage. (Yang: See Fig. 11, 12, and para[0067])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, antenna arrangements, as taught by Yang, with the system of Yu, in order to benefit from having a UE with the ability to transmit reference signals as to form a spherical coverage. (Yang: See Fig. 11, 12, and para[0067])

Regarding claim 2, the user terminal according to claim 1, wherein the transmitting section 
transmits information on the number of required resources or indexes of 
required resources to form the spherical coverage. 
 (Yu: See Fig. 8 and para[0059] for UE receiving resource configuration and transmitting UL reference signal to BS over allocated resources)

Regarding claim 3, the user terminal according to claim 2, wherein the transmitting section 
transmits information indicating whether or not user terminal capability 
information on the maximum configurable number of resources of the reference 
signal corresponds to the information on the number of required resources to 
form the spherical coverage. 
 (Yu: See para[0057]-[0058] for BS can configure several resource sets to UE for UL reference signal transmission, and wherein UE is able to report, via UE capability report, the number of UL RS resources, that is needed, to resolve proper UL transmission of reference signals (RS))
 
Regarding claim 4, the user terminal according to claim 2, wherein the transmitting section 
assumes that transmission of the reference signal using resources exceeding the 
number of required resources to form the spherical coverage is not requested. 
 (Yu: See para[0057]-[0058] for BS can configure several resource sets to UE for UR reference signal transmission, and wherein UE is able to report, via UE capability report, the number of UL RS resources, that is needed, to resolve proper UL transmission of reference signals (RS))

Regarding claim 5, the user terminal according to claim 1, wherein the receiving section 
receives configuration information on a resource set of the reference signal, 
(Yu: See Fig. 8 and para[0059] for UE receiving resource configuration and using it for transmitting UL reference signal (RS) to base station (BS) over allocated resources)

and here, the configuration information includes information indicating that 
the resource set corresponds to the spherical coverage. 
 (Yu: See Fig. 15 for different sets of resources can be assigned to UE with indices, wherein UE can map the resource indices to a particular corresponding beam (i.e., spherical coverage beams)

Regarding claim 6, a radio communication method for a user terminal, comprising the steps of: 
receiving an instruction to transmit a reference signal;  and 
(Yu: See Fig. 8 and para[0059] for UE receiving resource configuration and using it for transmitting UL reference signal (RS) to base station (BS) over allocated resources)

transmitting the reference signal, forming the spherical coverage, based on the transmission instruction. 
(Yu: See Fig. 2 #211, an antenna used for transmission of reference signals)

Although Yu teaches UE transmitting “Reference Signals” using resources assigned by BS and via the antenna of the UE, however, it does not specifically indicate that transmitting such signals will form a spherical coverage, as understood in:

for forming spherical coverage
Yang, teaches different techniques of antenna arrangements, that allows transmission of signals via such arrangements to form a spherical coverage. (Yang: See Fig. 11, 12 and para[0067])

Yu teaches UE, via resources it receives, performs uplink transmission of reference signals. (Yu: See Fig. 8, and para[0059])

Yang teaches antenna arrangement techniques that allows transmission of signals to form spherical coverage. (Yang: See Fig. 11, 12, and para[0067])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, antenna arrangements, as taught by Yang, with the system of Yu, in order to benefit from having a UE with the ability to transmit reference signals as to form a spherical coverage. (Yang: See Fig. 11, 12, and para[0067])


Regarding claim 7, the user terminal according to claim 3, wherein the transmitting section 
assumes that transmission of the reference signal using resources exceeding the 
number of required resources to form the spherical coverage is not requested. 
  (Yu: See para[0057]-[0058] wherein UE is able to report, via UE capability report, the number of UL RS resources, that is needed, to resolve proper UL transmission of reference signals (RS))

Regarding claim 8, the user terminal according to claim 2, wherein the receiving section 
receives configuration information on a resource set of the reference signal, 
(Yu: See Fig. 8 and para[0059] for UE receiving resource configuration and using it for transmitting UL reference signal (RS) to base station (BS) over allocated resources)

and here, the configuration information includes information indicating that 
the resource set corresponds to the spherical coverage. 
(Yu: See Fig. 15 for different sets of resources can be assigned to UE with indices, wherein UE can map the resource indices to a particular corresponding beam (i.e., spherical coverage beams)


Regarding claim 9, the user terminal according to claim 3, wherein the receiving section 
receives configuration information on a resource set of the reference signal, 
(Yu: See Fig. 8 and para[0059] for UE receiving resource configuration and using it for transmitting UL reference signal (RS) to base station (BS) over allocated resources)

and here, the configuration information includes information indicating that 
the resource set corresponds to the spherical coverage. 
 (Yu: See Fig. 15 for different sets of resources can be assigned to UE with indices, wherein UE can map the resource indices to a particular corresponding beam (i.e., spherical coverage beams. )

Regarding claim 10, the user terminal according to claim 4, wherein the receiving section 
receives configuration information on a resource set of the reference signal, 
(Yu: See Fig. 8 and para[0059] for UE receiving resource configuration and using it for transmitting UL reference signal (RS) to base station (BS) over allocated resources)

and here, the configuration information includes information indicating that 
the resource set corresponds to the spherical coverage. 
(Yu: See Fig. 15 for different sets of resources can be assigned to UE with indices, wherein UE can map the resource indices to a particular corresponding beam (i.e., spherical coverage beams. )




Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477